Citation Nr: 1737842	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-31 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in December 2014, additional documents were associated with the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  While the Veteran filed his substantive appeal in November 2013 and evidence submitted by the Veteran is therefore subject to initial review by the Board, the additional documents were obtained by VA and therefore waiver of consideration of such by the AOJ is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as the Veteran's claim is being remanded, the AOJ will have the opportunity to review such documents in the first instance on remand.    

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran served as a U.S. Army aircraft crew member with service in the Republic of Vietnam.  He was awarded the Bronze Star Medal, Purple Heart Medal, Air Medal, and Combat Infantryman's Badge. 

The Veteran seeks entitlement to an increased compensable disability rating for his service-connected bilateral hearing loss disability.  Applicable regulations state that an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 
38 C.F.R. § 4.85(a) (2017).  In July 2017, the Veteran reported receiving VA treatment for his hearing loss and requested that such records be obtained in support of his claim.  Of record is a June 2017 VA audiology consult note, which stated that the "Veteran can't hear with his hearing aids."  It was also noted that "Warble tone testing suggested borderline normal hearing through 1000 Hz dropping to a moderate-to severe sensorineural hearing loss in the right ear and a severe to profound mixed hearing loss in the left ear" and that "[w]ord recognition was poor in the left ear and good in the right ear."  It was noted that "[a]udiogram is available for review in CPRS under Tools Audiology Display."  Crucially, the actual audiometric results are not of record.  In addition, an October 2014 VA audiology consult note stated that "[p]ure tone testing revealed a mild-to-moderate hearing loss in the right ear and a severe-to-profound hearing loss in the left ear" and that "[s]peech discrimination ability was excellent bilaterally."  Again, the referenced audiometric results are not of record (separate VA audiology notes referenced a scanned document, which may have included the results).  As such, remand is required to obtain these relevant outstanding VA treatment records.

In addition, while on remand, the Veteran must also be afforded a new VA examination to assess the current severity of his bilateral hearing loss disability.  In this regard, the Veteran was last afforded a VA examination for his bilateral hearing loss disability in March 2014.  As noted above, an October 2014 VA audiology consult note stated that "[s]peech discrimination ability was excellent bilaterally" and a June 2017 VA audiology consult note stated that "[w]ord recognition was poor in the left ear and good in the right ear."  Also, the October 2014 VA audiology consult note stated that "[p]ure tone testing revealed a mild-to-moderate hearing loss in the right ear" and the June 2017 VA audiology consult note referenced "moderate-to severe sensorineural hearing loss in the right ear."  This information suggests a possible increase in severity of the Veteran's bilateral hearing loss disability, warranting a new VA examination.  

As discussed above, while some sort of audio testing was completed as part of VA treatment in June 2017, an examination for hearing impairment for VA purposes has specific requirements that are specified in 38 C.F.R. § 4.85(a) (2017).  It is not clear from the current record whether the June 2017 testing would be valid for VA purposes, as Warble tone testing was referenced (as opposed to puretone audiometry testing) and the word recognition testing conducted was not specified (whereas the Maryland CNC test is required).  See 38 C.F.R. § 4.85(a) (2017).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held, in the context of evaluating a hearing loss disability for VA purposes, that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability."  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The June 2017 VA treatment note does not meet this requirement.  As such, for the reasons outlined, a new VA examination is also warranted on remand.

Also, while on remand, outstanding VA treatment records must be obtained, to specifically include VA treatment records dating from September 2012 to June 2014 (a gap in records exists for this time period) and from July 2017 (the most recent VA treatment records of record).

Additionally, an October 2014 VA audiology consult note stated that the "Veteran is being followed locally by Dr. M[.] for an asymmetry in his hearing and a conductive component."  A November 2014 VA treatment note referenced that a non-VA care ENT note had been scanned into Vista Imaging Display, which could be related to the referenced treatment from Dr. M.  As such, on remand, this referenced note must be associated with the claims file.  In addition, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include any records from Dr. M., or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2017) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include any records from Dr. M., or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2017).  The Veteran must then be given an opportunity to respond.

2.  Obtain outstanding VA treatment records, to specifically include VA treatment records dating from September 2012 to June 2014 and from July 2017.

3.  Obtain the following documents referenced in VA treatment records, but not currently associated with the claims file:

a.  June 2017 VA audiology test results (referenced as being "available for review in CPRS under Tools Audiology Display").

b.  October 2014 VA audiology test results (separate VA audiology notes referenced a scanned document, which may have included the results).

c.  The non-VA care ENT note that was noted to have been scanned into Vista Imaging Display by a November 2014 VA treatment note.

4.  Afford the Veteran an appropriate VA examination to determine the current severity of his bilateral hearing loss disability.

5.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




